
	
		III
		111th CONGRESS
		1st Session
		S. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing support for prayer at school
		  board meetings.
	
	
		Whereas the freedom to practice religion and to express
			 religious thought is acknowledged to be a fundamental and unalienable right
			 belonging to all individuals;
		Whereas the United States was founded on the principle of
			 freedom of religion and not freedom from religion;
		Whereas the framers intended that the first amendment to
			 the Constitution would prohibit the Federal Government from enacting any law
			 that favors one religious denomination over another, not prohibit any mention
			 of religion or reference to God in civic dialogue;
		Whereas in 1983, the Supreme Court held in Marsh v.
			 Chambers, 463 U.S. 783, that the practice of opening legislative sessions with
			 prayer has become part of the fabric of our society and invoking divine
			 guidance on a public body entrusted with making the laws is not a violation of
			 the Establishment Clause of the first amendment, but rather is simply a
			 tolerable acknowledgment of beliefs widely held among the people of the
			 Nation;
		Whereas voluntary prayer in elected bodies should not be
			 limited to prayer in State legislatures and Congress;
		Whereas school boards are deliberative bodies of adults
			 similar to a legislature in that they are elected by the people, act in the
			 public interest, and hold sessions that are open to the public for voluntary
			 attendance; and
		Whereas voluntary prayer by an elected body should be
			 protected under law and encouraged in society because voluntary prayer has
			 become a part of the fabric of our society, voluntary prayer acknowledges
			 beliefs widely held among the people of the Nation, and the Supreme Court has
			 held that it is not a violation of the Establishment Clause for a public body
			 to invoke divine guidance: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 prayer before school board meetings is a protected act in accordance with the
			 fundamental principles upon which the Nation was founded; and
			(2)expresses support
			 for the practice of prayer at the beginning of school board meetings.
			
